Exhibit 10.1

 

AMENDMENT TO THE

DEVELOPMENT AGREEMENT

 

This amendment (the “Amendment”) dated as of March 30, 2017 (the “Amendment
Effective Date”) to the Development Agreement, is by and between Nuvectra
Corporation (f/k/a QIG Group, LLC), located at 5830 Granite Parkway, Suite 1100,
Plano, TX 75223 (“Nuvectra”), and Aleva Neurotherapeutics S.A., located at EPFL
Innovation Park, Building D, 1015 Lausanne, Switzerland (“Aleva”).

 

WHEREAS, Nuvectra and Aleva previously have entered into a Development Agreement
dated as of January 29, 2016 (the “Development Agreement”);

 

WHEREAS, the Project Plan (as defined in the Development Agreement) which is
attached to the Development Agreement as its Exhibit A and is a full part
thereto contains, among other elements, a payment schedule;

 

WHEREAS, according to Section 1.9 of the Development Agreement, the Project Plan
may be modified by the parties in writing;

 

WHEREAS, the parties, i.e., Aleva and Nuvectra, hereby agree to amend the
Project Plan initially agreed in the Development Agreement.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE 1

Amendment to the Project Plan

 

 

1.1

The Project Plan attached to this Amendment as its Exhibit A fully cancels and
supersedes the Project Plan attached to the Development Agreement as its Exhibit
A.

 

 

1.2

Aleva agrees that as of the Amendment Effective Date, Nuvectra has completed all
work and deliverables due to Aleva that were required to be completed by the
Amendment Effective Date. The parties further agree that Nuvectra has no
obligation to complete any further work or deliverables under the Project Plan
until it receives payment in accordance with the payment schedule set forth on
Exhibit A, as amended and attached hereto.

 

ARTICLE 2

Other Provisions of the Development Agreement

 





  2.1 For the sake of clarity, all provisions and exhibits of the Development
Agreement      other than the one replaced by the above Article 1.1 to this
Amendment (i.e., the  Exhibit A) remain unchanged.





[Remainder of page left intentionally blank.]

 

Amendment dated as of March 30, 2017 to the Development Agreement dated as of
January 29, 2016
1

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, each of the parties has caused this Amendment dated as of
March 30, 2017 to the Development Agreement to be executed below in the manner
appropriate to each.

 

 

 

Nuvectra Corporation

 

 

 

 

 

 

By:

     /s/ Scott F. Drees

 

 

 

 

 

 

Name:

           Scott F. Drees

 

          Title:            CEO                             Aleva
Neurotherapeutics S.A.             By:        /s/ Andre Mercanzini            
Name:        Andre Mercanzini             Title:                CTO  

 

 

 

Amendment dated as of March 30, 2017 to the Development Agreement dated as of
January 29, 2016 
2

--------------------------------------------------------------------------------

 

  

EXHIBIT A

 

PRODUCTS AND PROJECT PLAN

DEVICES OF THE ALEVA directSTIM NEUROSTIMULATION MEDICAL DEVICE

 

The Aleva directSTIM Deep Brain Stimulation System to be developed by Nuvectra
is a rechargeable, 24-channel, deep brain stimulation system for the treatment
of Movement Disorders (i.e. Parkinson’s Disease and/or Essential Tremor). The
main devices of the Aleva directSTIM Deep Brain Stimulation System include the
following:

 

●

Rechargeable, 24-channel implantable pulse generator (IPG or Stimulator) in one
main configuration

 

o

2 ports x 12 independent channels (2 leads, each with 12-electrodes)

 

●

Extensions in 1x12 configuration and lengths

 

●

Clinician programmer (CP)

 

●

Programmer charger (PPC)

 

 

Work Package, Products and Deliverables:

 

●

Design Changes to Clinician and Patient Programmer Software

 

●

Changes to Extension Cable Design for a low-profile 12 contact extension

 

●

Material for Design Verification and Testing of DBS System (12 implantable IPGs,
12 EPGs, 100 12-contact extension cables, and other testing material as
required)

 

●

Material for European Clinical Study in 2017 (IPG, 12 contact Extensions,
Tunneling tool, Patient Programmer; for 60 patients)

 

●

Regulatory Guidance and Consulting for CE-Mark Submission and FDA IDE submission

 

●

Post-Market FDA regulatory preparation consulting

 

Fees:

 

Aleva will pay $6,000,000 for the services provided by Nuvectra under this
Agreement in accordance with the Payment Schedule set forth below.

 

Payment Schedule:

 

 

1.

On the Effective Date - Payment of $500,000

 

2.

2/15/16 – Payment of $500,000

 

3.

6/30/16 – Payment of $1,500,000

 

4.

3/31/17 – Payment of $750,000

 

5.

6/30/17 – Payment of $1,750,000

 

6.

9/30/17 – Payment of $1,000,000

 

Project Plan:

 

Nuvectra and Aleva will work together in good faith to promptly finalize the
Project Plan in writing after the Effective Date.

 

 

 

3